28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George GREEN, Plaintiff Appellant,v.Towanda R. MILLS;  Kevin O. Williams, Defendants Appellees,andOfficer NATHEN;  Two Unknown Correctional Officers, Defendants.George GREEN, Plaintiff Appellant,v.Towanda R. MILLS;  Kevin Williams, Defendants Appellees,andOfficer NATHEN;  Two Unknown Correctional Officers, Defendants.
Nos. 94-6261, 94-6362.
United States Court of AppealsFourth Circuit.
Submitted:  June 23, 1994Decided:  July 19, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-93-2730-N)
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
George Green, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
DISMISSED.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing without prejudice claims against three Defendants for improper service (Case No. 94-6261) and denying appointment of counsel (Case No. 94-6362).*  We dismiss the appeals for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeals as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We consolidated the cases on appeal